This was an action for actionable negligence brought by plaintiff against defendant in the general county court of Buncombe County, *Page 802 
The plaintiff contended that defendant did not exercise due care in that it negligently failed to provide plaintiff with a safe place in which to do his work. The defendant (1) denied negligence, (2) set up a plea of payment, (3) a plea of contributory negligence and assumption of risk, (4) the statute of limitations. The plaintiff in reply challenged all of the defenses made by defendant.
The issues submitted to the county court of Buncombe County were answered in favor of plaintiff. Judgment was rendered on the verdict. The defendant made numerous exceptions and assignments of error and appealed to the Superior Court. The court below rendered judgment reversing the judgment of the general county court and said: "It is further ordered, adjudged and decreed that the plaintiff be nonsuited and that he recover nothing of the defendant; that his cause be dismissed and the plaintiff pay the costs of this action to be taxed by the clerk; that the clerk of this court certify a copy of this judgment to the general county court of Buncombe County."
The plaintiff made numerous exceptions and assignments of error and appealed to the Supreme Court.
We have read the record with care and the briefs of the litigants. We see no new or novel proposition of law presented and think the judgment of the court below is correct. The same is therefore
Affirmed.